           Case 1:17-vv-00397-UNJ Document 71 Filed 06/12/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-397V
                                      Filed: April 5, 2019
                                        UNPUBLISHED


    JAMES BAUMANN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered left shoulder injuries resulting from
adverse effects of an influenza (“flu”) vaccine administered November 19, 2015.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On July 30, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). On April
5, 2019, respondent filed a proffer on award of compensation (“Proffer”) indicating

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00397-UNJ Document 71 Filed 06/12/19 Page 2 of 4



petitioner should be awarded $81,857.17, representing $80,000.00 in compensation for
pain and suffering and $1,857.17 in compensation for past unreimbursed expenses.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $81,857.17, representing $80,000.00 in
compensation for pain and suffering and $1,857.17 in compensation for past
unreimbursed expenses, in the form of a check payable to petitioner, James
Baumann. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
      Case 1:17-vv-00397-UNJ Document 71 Filed 06/12/19 Page 3 of 4



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

JAMES BAUMANN,                                 )
                                               )
               Petitioner,                     )       No. 17-397V
                                               )       Chief Special Master
       v.                                      )       Nora Beth Dorsey
                                               )       ECF
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
               Respondent.                     )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On July 30, 2018, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for his Shoulder Injury Related to

Vaccine Administration (“SIRVA”). Respondent proffers that based on the evidence of

record, petitioner should be awarded $81,857.17 (constituting $80,000.00 in pain and

suffering, and $1,857.17 in past unreimbursed expenses). 1 This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.




1
 However, respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek
review of the Chief Special Master’s July 30, 2018, entitlement decision.
      Case 1:17-vv-00397-UNJ Document 71 Filed 06/12/19 Page 4 of 4



II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 2

       A lump sum payment of $81,857.17, in the form of a check payable to
       petitioner, James Baumann. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Linda S. Renzi
                                                     LINDA S. RENZI
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
Dated: April 5, 2019                                 Tel.: (202) 616-4133


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
